Citation Nr: 1338559	
Decision Date: 11/22/13    Archive Date: 12/06/13

DOCKET NO.  10-25 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for lupus for the purposes of accrued benefits.

2.  Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to January 1956.  He died in August 2006.  The Appellant is surviving spouse.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Under applicable regulation, a hearing on appeal will be granted if an appellant expresses a desire to appear in person.  38 C.F.R. § 20.700 (2013).  In March 2013 statements, the Appellant indicated that she wished to be rescheduled for a Board videoconference hearing, noting that she had requested that a prior hearing be rescheduled one month prior to the hearing date due to medical reasons, and that she confirmed this via telephone correspondence prior to the hearing date.  The finds that the Appellant submitted a timely request for a change in a hearing date and has shown good cause and there is no indication that she has withdrawn the hearing request pursuant to 38 C.F.R. § 20.704(b) and (e) (2013).  Therefore, a new Board videoconference hearing should be scheduled, and the Appellant notified of the time and place of the hearing.  Because Board videoconference hearings are scheduled by the RO, the Board is remanding the appeal for that purpose.  
See 38 C.F.R. § 20.704(a) (2013).  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Appellant for a Board videoconference hearing to be held at the RO before a Veterans Law Judge of the Board in Washington, D.C. to address the issues of whether new and material evidence has been received to reopen service connection for lupus for the purposes of accrued benefits, and service connection for the cause of the Veteran's death.  The RO should send notice of the scheduled hearing to the appellant and her representative, a copy of which should be associated with the claims file.  

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


